Citation Nr: 0841721	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-39 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral sensorineural hearing loss.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2007 by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO).

The veteran requested a travel board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in September 2008.  The veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.


FINDINGS OF FACT

1.  On September 18, 2008, prior to the promulgation of a 
decision in the appeal, the veteran indicated on the record 
at the travel board hearing that he sought to withdraw the 
issue of entitlement to an initial evaluation in excess of 10 
percent for bilateral sensorineural hearing loss.

2.  The veteran's PTSD is productive of depressed and anxious 
mood, constricted or blunted affect, nightmares, difficulty 
concentrating, difficulty maintaining relationships, anger, 
avoidant behavior, insomnia with occasional panic attacks, 
irritability, exaggerated startle response, intrusive 
thoughts, and episodes of social isolation, hyperarousal, 
hypervigilance and a Global Assessment of Functioning (GAF) 
score of 50.

3.  The veteran's PTSD is not manifested by deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking or mood due to such symptoms as suicidal ideation, 
obsessional rituals, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic, impaired impulse 
control, spatial disorientation, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran on the issue of entitlement to an initial 
evaluation in excess of 10 percent for bilateral 
sensorineural hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder are not met for 
any period of time covered by this appeal.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 
9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3) 
(2008).  Such withdrawal may be made by the veteran or by his 
authorized representative in writing, and if done on the 
record at a hearing, it need not be in writing.  38 C.F.R. 
§ 20.204(b).  

The veteran requested a travel board hearing in connection 
with the issue of entitlement to an initial evaluation in 
excess of 10 percent for bilateral sensorineural hearing 
loss.  The hearing was scheduled and subsequently held in 
September 2008.  The veteran testified before the undersigned 
VLJ and the hearing transcript is of record.  The veteran 
indicated on the record that he sought to withdraw the 
bilateral sensorineural hearing loss issue.  

Hence, there remain no allegations of error of fact or law 
for appellate consideration in the appeal of this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed.

II.  Post-Traumatic Stress Disorder

The veteran also contends that the RO should have been 
assigned a higher initial disability evaluation for his 
service-connected psychiatric disability.  The veteran was 
originally granted service connection for post-traumatic 
stress disorder (PTSD) in a rating decision dated October 
2007.  The RO evaluated the veteran's disability under 38 
C.F.R. § 4.130, Diagnostic Code 9411 as a non-compensable 
disability, effective March 2, 2007.  Following the 
submission of additional evidence, the RO increased the 
veteran's disability evaluation in November 2007 to 50 
percent, effective March 2, 2007.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
finds that staged ratings are not warranted in this case as 
the disability picture has not varied during the course of 
this claim.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 70 percent 
evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

The first pertinent post-service evidence of record is dated 
January 2007.  The veteran sought VA mental health treatment 
at that time.  Upon mental status examination, the veteran's 
mood was depressed and anxious, while his affect was 
described as constricted.  His thought process was normal.  
The veteran reported having nightmares, hyperarousal, trouble 
concentrating, avoidant behavior, severe insomnia, 
hypervigilance, irritability, and an exaggerated startle 
response.  The veteran denied having delusions or 
hallucinations.  The impression was PTSD.   

The veteran submitted a statement to VA in support of his 
claim dated July 2007.  The veteran reported having periodic 
nightmares as well as intrusive thoughts and memories.  

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in October 2007 in connection with the current 
claim.  The examiner reviewed the veteran's claims file.  The 
veteran reported having nightmares, hypervigilant behavior, 
impaired sleep, occasional panic attacks, and an exaggerated 
startle response.  The veteran also stated that he disliked 
fireworks.  According to the examiner, the veteran displayed 
isolationist tendencies and had a limited social network.  It 
was noted that the veteran was argumentative with co-workers, 
but that he was able to keep jobs.  It was also noted that 
the veteran spent his free time going on walks or to the flea 
market. 

Upon mental status examination, the veteran's mood was 
depressed, while his affect was described as blunted.  The 
veteran was cooperative and his thought processes were 
normal.  The examiner also noted that the veteran maintained 
fair eye contact and personal hygiene.  The veteran was 
oriented to person, place, and time, and his memory was noted 
to be intact.  The examiner found the veteran to have fair 
impulse control, but a moderate sleep impairment 
characterized by panic attacks.  The veteran denied having 
suicidal or homicidal thoughts as well as delusions or 
hallucinations.  No obsessive behavior was noted.  The 
veteran's GAF score was 50 and the examiner described the 
veteran's symptoms as moderate.  The impression was PTSD.

The veteran sought additional VA care at the mental health 
clinic in October 2007.  An individual therapy note found the 
veteran to have multiple symptoms of PTSD, including frequent 
distressing memories of combat in Korea, nightmares, 
insomnia, irritability, hypervigilance, and an exaggerated 
startle response.  The veteran's GAF score was 50.  The 
impression was PTSD and depressive disorder, secondary to 
PTSD.

Associated with the veteran's claims file are VA group 
therapy treatment notes for the period November 2007 to 
September 2008.  A careful review of these records showed 
essentially no information about the severity of the 
veteran's psychiatric disability.  Rather, the group therapy 
treatment notes provided insight into the general topics that 
were discussed at those sessions.

A VA individual therapy treatment note dated September 2008 
found the veteran to have continued PTSD symptoms.  Notably, 
the veteran reported frequent distressing memories of combat 
in Korea, nightmares, avoidant behavior, insomnia, 
irritability, anger, hypervigilance, and an exaggerated 
startle response.  The examiner indicated that the veteran's 
irritability and anger problems adversely affected his 
ability to interact with others and maintain relationships.  
The impression was PTSD.  

The veteran's wife also submitted a statement to VA in 
support of the claim in September 2008.  The wife stated that 
the veteran was "always depressed" and that he spent a 
significant time alone going on walks or watching military 
programs on television.  The wife also stated that veteran 
refused to participate in social functions, except those 
involving veteran's service organizations.  According to the 
wife, the only time the veteran smiled was when he spent time 
with his grandchildren.

The veteran also testified in support of his claim at a 
travel board hearing in September 2008.  The veteran reported 
symptoms of sleep impairment, social isolation, nightmares, 
and occasional hypervigilance or hyperarousal.  The veteran 
denied any problems with personal hygiene.  He indicated that 
he participated in weekly group and individual counseling 
sessions at VA, and that he socialized with a childhood 
friend twice yearly.  The veteran occasionally interacted 
with other veterans who, like him, were members of various 
veteran's service organizations.  The veteran testified that 
he occasionally attended social events with his wife "to 
make her happy."  Otherwise, the veteran preferred to be 
alone, spending time taking walks or watching television.

The veteran further testified that he voluntarily retired in 
1990 at the age of 56.  The veteran was offered early 
retirement when the company for which he worked relocated 
out-of-state.  According to the veteran, he had occasional 
disputes with co-workers, including one instance in which he 
"chased one supervisor down the hallway that was giving me 
trouble."  The veteran indicated that he retired in part 
because of the company's relocation and in part because he 
"couldn't take the scrutiny."  He also disliked the 
perceived company policy that treated employees like 
"kids."    

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 50 percent.  The veteran's GAF scores 
during this period were consistently found to be 50.  Such 
scores reflect a variation in psychosocial functioning which 
includes serious impairments in social or occupational 
functioning (e.g., GAF scores of 41 to 50).  The totality of 
the evidence, however, shows that the veteran's overall 
disability picture does not more nearly approximate the 
criteria for an evaluation of 70 percent or 100 percent in 
this case.  

The Board notes that the veteran has produced evidence in 
support of his claim for a higher initial evaluation to show 
that he has multiple symptoms of PTSD, including depressed 
and anxious mood, anger, constricted or blunted affect, 
nightmares, difficulty concentrating, avoidant behavior, 
insomnia, irritability, exaggerated startle response, 
frequent intrusive thoughts, and distressing memories of 
combat in Korea, as well as episodes of social isolation, 
hyperarousal, and hypervigilance.  

Medical evidence of record showed that the severity of the 
veteran's psychiatric disability was described by a VA 
examiner as "moderate" in October 2007.  In this regard, 
the veteran indicated that although he preferred to be alone, 
he spent free time going on walks or to the flea market.  The 
veteran's wife indicated in a statement dated September 2008 
that the veteran participated in social events held by the 
veteran's service organizations of which he was a member.  
She also noted that the veteran enjoyed spending time with 
his grandchildren.  

Furthermore, the veteran testified before the undersigned VLJ 
in September 2008 that he occasionally interacted with other 
veterans or participated in social events with his wife "to 
make her happy."  The veteran indicated at the travel board 
hearing that he recently decided to reduce his involvement as 
an active member in these veteran's service organizations.  
The veteran attributed this decreased interest to the fact 
that many of his friends died, rather than to any increased 
severity of his PTSD symptoms.

The Board is aware that a VA examiner indicated in September 
2008 that the veteran's excessive irritability and anger 
problems adversely affected his ability to interact with 
others and maintain relationships.  The veteran recounted 
instances during the travel board hearing in which he 
experienced conflict with co-workers.  However, the Board 
also noted that the veteran testified that he voluntarily 
retired in 1990, in large part because the company for which 
he worked relocated out-of-state.  Additionally, as noted 
above, the veteran's wife indicated that the veteran enjoyed 
spending time with his grandchildren.  The veteran also 
provided testimony in which he described his relationship 
with his wife as "pretty decent."

Although the veteran's social and industrial functioning is 
affected, the record does not demonstrate that the veteran's 
symptomatology more nearly approximates the criteria required 
for a 70 percent evaluation.  Specifically, there is no 
evidence of deficiencies in his family relations, judgment, 
thinking or mood due to such symptoms as suicidal ideation, 
obsessional rituals, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  In fact, the veteran specifically 
denied having suicidal ideation or an inability to perform 
activities of daily living in January and October 2007.  
While the veteran's wife stated that the veteran was "always 
depressed," and VA medical evidence dated September 2008 
showed that the veteran was prone to anger and excessive 
irritability, these symptoms alone, are insufficient to more 
nearly approximate the criteria required for a 70 percent 
rating.  While the assigned GAF of 50 reflects serious 
impairment, the Board notes that the GAF is on the scale 
right below a GAF of 49, which reflects moderate 
symptomatology.  As the examiner opined that the veteran's 
symptoms were moderate in nature and the totality of the 
evidence supports that finding, a higher rating is not 
warranted at this time.   

The Board also finds that the veteran is not entitled to a 
100 percent evaluation based on the evidence of record.  
Namely, there is no evidence of record demonstrating total 
occupational and social impairment due to gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of closes relatives, own 
occupation, or own name were noted.  Thus, the veteran is not 
entitled to a 100 percent evaluation.  

Accordingly, the Board concludes that the veteran is not 
entitled to an initial evaluation in excess of 50 percent for 
his service-connected PTSD.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  
   

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the veteran's claim has been 
substantiated (i.e., granted and assigned an initial 
evaluation and effective date), additional notice is not 
required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's available service treatment records have been 
obtained.  The veteran's post-service treatment records have 
been obtained and he was afforded a VA examination in this 
case.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of entitlement to an initial evaluation in excess 
of 10 percent for bilateral sensorineural hearing loss is 
dismissed.

An initial evaluation in excess of 50 percent for PTSD is 
denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


